Exhibit 10.1

 

LOGO [g202529g59e55.jpg]

 

 

June 6, 2016

Jason Reiser

c/o Vitamin Shoppe, Inc.

300 Harmon Meadow Blvd.

Secaucus, NJ 07094

Re: Offer of Employment

Dear Jason:

Vitamin Shoppe, Inc., a Delaware corporation, and Vitamin Shoppe Industries
Inc., a New York Corporation (together the “Companies”) are very pleased to
offer you the position of Executive Vice President, Chief Operating Officer. You
will report to Colin Watts, Chief Executive Officer. Your start date will be
July 18, 2016, or as otherwise mutually agreed to between you and the Companies.

Your employment will be governed by the terms of this letter and the policies
and plans of the Companies as may be in effect from time to time, including
without limitation, the Standards of Business Conduct, the Health Enthusiast
Handbook, the Dispute Resolution Program, the Management Incentive Program, the
Executive Severance Pay Policy, and the Vitamin Shoppe 2009 Equity Incentive
Plan, as amended and restated effective April 6, 2012 (the “Plan”) and related
agreements.

The following will outline the general terms of our employment offer:

1.    Position and Duties.    You will perform the duties and services assigned
to you by the Companies and will have such power and authority as will
reasonably be required to enable you to perform your duties hereunder; provided,
however, that in exercising such power and authority and performing such duties,
you will at all times be subject to the authority of the Chief Executive
Officer. You will devote your full time and attention to the affairs of the
Companies and to your duties on the Companies’ behalf and use your best efforts
to perform your duties. You shall not be permitted to engage in outside business
activities unless approved by the Companies; provided that you may engage in
charitable and community activities and manage your personal investments so long
as such activities do not, individually or in the aggregate, interfere with the
performance of your duties to the Companies.

2.    Compensation.    The Companies will pay you a base salary at a bi-weekly
rate of $23,076.92, which is equivalent to $600,000 on an annualized basis (the
“Base Salary”). The Base Salary shall be reviewed and payable in conformity with
the Companies’ customary practices for executive compensation; as such practices
shall be established or modified from time to time.

3.    Annual Bonus.    You will be eligible to participate in the Vitamin
Shoppe, Inc. Management Incentive Plan (“MIP”), with a target bonus of 65% of
your eligible earnings in each calendar year. Your 2016 MIP bonus will be
determined based on your eligible earnings from your date of hire through
December 31, 2016 and will not be less than $195,000, less lawful deductions. In
all other years, payment of a MIP bonus is made on an annual basis, based upon
the Companies’ performance against certain targets as outlined or approved by
the Board of Directors, and can be increased or decreased based on the actual
results and your individual performance toward mutually acceptable objectives.
Payments, if any, will usually be paid in the first quarter of the following
year, and in all events on or before March 15 of such year, after appropriate
approval from the Board of Directors, or the appropriate committee of the Board
of Directors. You acknowledge that the Companies reserve the right to change the
structure of the MIP from time to time in their sole discretion.

 



--------------------------------------------------------------------------------

4.    Sign-On Cash Bonus.    You will receive a one-time sign-on cash bonus in
the gross amount of $400,000 (“Sign-On Bonus”), less lawful deductions, payable
within 30 days of your start date. Additionally, if within one (1) year after
the start date, should you resign your employment for any reason whatsoever, or
should your employment be terminated by the Companies due to violation of The
Vitamin Shoppe’s Standards of Business Conduct, and/or any other policy
governing the ethical performance of your job and/or any other law applicable to
the ethical conduct of business, or any conduct giving rise to immediate
discharge (other than performance), then you shall repay to the Company the
entire amount of the Sign-On Bonus. If any of the foregoing events shall have
occurred after the first year of your start date but prior the second
anniversary of the start date, then you shall repay to the Company 50% of the
Sign-on Bonus. The amount owed pursuant to this Section will be deducted from
your last pay check(s); provided that if the amount of your Sign-On Bonus is
greater than what was deducted from your paycheck(s), the remaining balance will
be due in full upon 90 days from your last date of employment with the
Companies.

5.    Restricted Stock.    You will be eligible to participate in the Plan.
Whether or not restricted stock grants are made, and, if so, the amount of such
grants is determined by the Compensation Committee of the Board of Directors
from time-to-time. Restricted stock grants, if awarded, are subject to the terms
of the Plan and the related equity award agreements, which may include terms
regarding time-based and/or performance-based vesting over a period of continued
employment, and forfeiture and repayment provisions if you breach certain
covenants regarding confidentiality, trade secrets, non-competition or have
engaged in fraud.

6.    Sign-On Equity Grant.    Subject to the approval of the Compensation
Committee of the Board of Directors, upon your start date you will receive a
one-time sign-on grant/award of equity. The one-time grant will be subject to
terms and conditions of the Plan and the related equity award agreements and
shall be composed as follows:

 

  a. Restricted Stock – You will receive restricted stock valued at $500,000 as
of the grant date, which shall vest 50% on the second anniversary of the award
date, and 50% on the third anniversary of the award date.

 

  b. Performance Stock Units – You will receive Performance Share Units (“PSU”s)
valued at $500,000, which shall be subject to vesting terms and conditions as
set forth the equity award agreement.

7.    Relocation.    No later than September 30, 2018, you will be required to
relocate within a reasonable commuting distance to the Companies’ headquarters
in Secaucus, New Jersey. To assist with your relocation, the Companies will
offer the following:

 

  a.

To defray the cost of your travel to and from the Companies’ headquarters and
your home prior to your relocation, you will receive a one-time travel sign-on
cash bonus in the gross amount of $10,000, less lawful deductions, payable
within 30 days of your start date.

 

2



--------------------------------------------------------------------------------

  b. Assistance for the reasonable transactional costs associated with your
relocation from North Carolina to a reasonable commuting distance to the
Companies’ headquarters in Secaucus, New Jersey as outlined in the attached
Relocation Policy. Notwithstanding anything to the contrary in the Relocation
Policy or and the Employee Relocation Agreement attached thereto, you hereby
acknowledge and agree that the two-year period during which you may be required
to repay relocation benefits provided to you by the Companies in the event your
employment ends shall be measured from the date each relocation benefit is
actually provided rather your start date.

 

  c. Arrange and pay for temporary housing accommodations for up to 90
days. This relocation assistance is subject to the terms and conditions set
forth in the Relocation Policy.

8.    Paid Time Off.    You will be eligible to accrue paid time off (“PTO”)
based on weeks worked, up to a maximum of 27 PTO days annually. Accrual,
carryover, use and forfeiture of PTO is subject to applicable policies.

9.    Holidays.    You will be eligible for paid holidays. The Companies observe
the following holidays: Memorial Day, July 4th, Labor Day, Thanksgiving Day,
Christmas Day, and New Year’s Day.

10.    Reimbursement of Expenses.    The Companies shall reimburse you for any
and all out-of-pocket expenses reasonably incurred by you during your employment
in connection with your duties and responsibilities, provided that you comply
with the policies, practices and procedures of the Companies regarding expense
reimbursement, including submission of expense reports, receipts or similar
documentation of such expenses. All reimbursements under this Section 10 shall
be made as soon as practicable following submission of a reimbursement request,
but no later than the end of the calendar year following the year during which
the underlying expense was incurred.

11.    Other Employee Benefits.    You will be eligible for additional employee
benefits, including:

 

  •   Partially subsidized health insurance, including dental, beginning on the
first day of the month following one full calendar month of employment.
Dependent coverage is also available. Available plans require employee
contributions. To defray the cost of your COBRA premium to continue your health
benefits from your former employer during the period before you become eligible
for the Companies’ health insurance benefits, you will receive a one-time cash
bonus in a net amount equal to your COBRA premium, less lawful deductions,
payable within 30 days after you have provided the Companies evidence that you
have paid such premium.

 

  •   401(k) eligibility on the first day of the month following one full
calendar month of employment. Following one full year of employment, the
Companies will match 100% of the first 3% and 50% of the next 2% of your
contribution. You will be eligible to receive the Companies match on the first
day of the month following your anniversary date.

 

  •   Company-paid basic life insurance and AD&D coverage in the amount of
$500,000.

 

  •   Company-paid Long Term Disability insurance.

Please be aware that the employee benefits offered by the Companies are subject
to change from time to time.

 

3



--------------------------------------------------------------------------------

12.    At-Will Employment.    Your employment will be “employment-at-will,”
which means it is not for any definite period of time and the terms and
conditions of employment may be modified or employment may be terminated by
either you or by the Companies at any time, for any reason, or for no reason.
Your employment-at-will status will apply throughout your employment with the
Companies and cannot be modified except by an express, written contract that is
executed by the Chief Executive Officer and you.

13.    Confidentiality and Restrictive Covenants.    You agree that in your work
for the Company, you will not use or disclose any confidential information,
including trade secrets of any current or former employer or third party to whom
you have any obligation of confidentiality. You further agree that you can
perform your duties to the Company without reliance on any such confidential
information or trade secrets of any current or former employer or third party.
You agree that you will not bring onto the Company’s premises, or transmit or
store using any electronic communication equipment or computer network or system
of the Company, any unpublished documents or property belonging to any current
or former employer or third party to whom you have any obligation of
confidentiality, including any documents or property containing confidential
information or trade secrets. You represent and agree that in connection with
your anticipated employment with the Company, including during your discussions
with the Company, you (i) have not breached any restrictive covenant agreement
to which you are bound, and (ii) have complied with all of your fiduciary
obligations to any current or former employer or third party to whom you have
any such obligations.

14.    Intellectual Property.    You acknowledge and agree that all writings,
inventions, improvements, processes, procedures, programs, techniques and other
data and information that are furnished to you by the Companies or that you
design, generate or develop within the scope of your employment with the
Companies or related to the business of the Companies, whether on the Companies’
property or otherwise, whether alone or with others, are and will remain the
sole and confidential property of the Companies. You specifically agree that all
materials that you design, generate or develop within the scope of your
employment with the Companies, related to the business of the Companies or using
any confidential or proprietary information of the Companies will be considered
“works made for hire” under applicable law and that all such material will be
owned exclusively by the Companies. You hereby assign and transfer to the
Companies all right, title and interest that you may have in and to such
materials under patent, copyright, trade secret, trademark and other applicable
laws.

15.    Key Man Life Insurance.    The Companies may apply for and obtain and
maintain a “Key Man” life insurance policy in your name in such amount as the
Companies may determine, the beneficiary of which shall be the Companies. You
agree to submit to physical examinations and answer reasonable questions in
connection with the application for and, if obtained, the maintenance of, such
insurance policy.

16.    General Provisions.

a.    All payments hereunder are subject to applicable federal, state and local
withholding, payroll and other taxes and other deductions.

 

4



--------------------------------------------------------------------------------

b.    This letter and the terms of your employment with the Companies shall be
governed by and construed in accordance with the laws of the state of New
Jersey, without giving effect to any conflict of law provisions thereof. Except
as provided in the Dispute Resolution Policy, disputes hereunder shall be heard
by the state or federal courts located in Hudson county, New Jersey.

c.    This letter, together with the documents referenced herein, sets forth the
entire agreement and understanding between you and the Companies relating to its
subject matter and supersedes all prior verbal and written discussions between
us.

d.    You acknowledge that the services to be rendered by you are unique and
personal. Accordingly, you may not assign any of your rights or delegate any of
your duties or obligations under this letter. The Companies shall have the right
to assign this letter to its successors and assigns, and the rights and
obligations of the Companies under this letter shall inure to the benefit of,
and shall be binding upon, the successors and assigns of the Companies.

The Companies supports a Drug Free Work Environment. Your employment is
contingent upon successful completion of a drug test. Instructions for the drug
test will be provided to you. Testing must be completed within twenty-four hours
of acceptance of this offer. Any questions regarding our drug policy may be
directed to the Human Resources Department, which is available weekdays from 9
A.M. to 6 P.M. or by calling 201-868-5959.

The offer is also contingent on: (i) a successful background check; and
(ii) your completion of Section 1 of the Form I-9 on or before the end of your
first day of employment and your presentation of your original documentation
verifying your work eligibility and identification on or before the third day of
employment.

We look forward to our working relationship.

 

VITAMIN SHOPPE, INC.     VITAMIN SHOPPE INDUSTRIES INC. By:   /s/ Colin Watts  
  By:   /s/ Colin Watts Name:   Colin Watts     Name:   Colin Watts Its:   Chief
Executive Officer     Its:   Chief Executive Officer

 

5



--------------------------------------------------------------------------------

Acceptance:

I understand and accept the terms of my employment with Vitamin Shoppe, Inc. and
Vitamin Shoppe Industries Inc. as set forth herein. I understand that by
accepting employment with the Companies, I agree to arbitrate any disputes
arising out of my employment as set forth in the Companies’ Dispute Resolution
Program, which I will be required to sign prior to beginning my employment. I
further understand that my employment with the Companies is at-will, which means
that either I or the Companies may terminate the employment relationship at any
time, for any reason, with or without cause.

 

      Date signed:     Jason Reiser      

 

6